IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NOS. AP-76,699, AP-76,700, AP-76,701, AP-76,702


EX PARTE DAVID HARLEY BAILEY, Applicant





ON APPLICATIONS FOR A WRIT OF HABEAS CORPUS
CAUSE NOS. 88-CR-145-B, 88-CR-142-B, 88-CR-139-B & 88-CR-144-B 

IN THE 138TH DISTRICT COURT
FROM CAMERON COUNTY



 Per curiam.

O P I N I O N


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court these applications for a writ of habeas corpus. Ex
parte Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of two counts
of injury to a child and sentenced to ten years' imprisonment on each count. He was also convicted
of two counts of aggravated sexual assault and sentenced to twenty years' imprisonment on each
count. He did not appeal his convictions.   
	Applicant contends, among other things, that his sentences were improperly cumulated. On
April 13, 2005, we denied his applications without written order. On December 15, 2010, we
reconsidered these dispositions on our own motion and remanded his applications for further
findings of fact and conclusions of law. On March 9, 2011 and June 15, 2011, we remanded his
applications again for further findings and conclusions. After holding live evidentiary hearings, the
trial court concluded that Applicant's sentences were improperly cumulated and recommended that
we grant relief. We agree with the trial court's recommendation. Relief is granted. The judgments
of conviction in cause numbers 88-CR-145-B, 88-CR-142-B, 88-CR-139-B, and 88-CR-144-B in
the 138th District Court of Cameron County are reformed to reflect that Applicant's sentences run
concurrently. 
 Copies of this opinion shall be sent to the Texas Department of Criminal Justice-Correctional
Institutions Division and Pardons and Paroles Division.


Filed: November 23, 2011
Do not publish